Citation Nr: 1750172	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  16-27 177	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an effective date prior to November 21, 2011, for the grant of service connection for coronary artery disease (CAD), status-post myocardial infarction and percutaneous coronary intervention (PCI/angioplasty).

2.  Entitlement to an initial rating in excess of 30 percent prior to November 21, 2011; 60 percent from January 22, 2016 to January 24, 2017; and 100 percent since January 24, 2017 for CAD, status-post myocardial infarction and PCI/angioplasty.

3.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2013 and January 2016 rating decisions issued by a Regional Office (RO) of the Department of Veterans Affairs (VA) 


FINDING OF FACT

On March 28, 2017, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran or his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.





		
S. HENEKS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


